Kuliarchar Sea Foods (Cox's Bazar) Ltd. v Soleil Chartered Bank (2019 NY Slip Op 00073)





Kuliarchar Sea Foods (Cox's Bazar) Ltd. v Soleil Chartered Bank


2019 NY Slip Op 00073


Decided on January 8, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2019

Renwick, J.P., Manzanet-Daniels, Tom, Mazzarelli, Webber, JJ.


8041 654930/17

[*1]Kuliarchar Sea Foods (Cox's Bazar) Ltd., Plaintiff-Respondent,
vSoleil Chartered Bank, et al., Defendants-Appellants.


Peyrot & Associates, P.C., New York (David C. Van Leeuwen of counsel), for appellants.
Freiberger Haber LLP, Melville (Jeffrey M. Haber of counsel), for respondent.

Order, Supreme Court, New York County (Gerald Lebovits, J.), entered April 6, 2018, which, to the extent appealed from as limited by the briefs, denied those branches of defendants' motion to dismiss the complaint for lack of personal jurisdiction, and as against defendants Soleil Capitale Corporation (Soleil Capitale) and Govind Srivastava, on the grounds of a defense founded upon documentary evidence and failure to state a cause of action, unanimously affirmed, with costs.
Supreme Court properly held that, at this stage of the litigation, plaintiff's complaint sufficiently alleges facts which state a claim against Soleil Capitale and Srivastava so as to pierce defendant Soleil Chartered Bank (SCB)'s corporate veil and hold Soleil Capitale and Srivastava liable as alter egos of SCB, and that defendants' documentary evidence fails to conclusively refute these allegations (see Matter of Morris v New York State Dept. of Taxation & Fin., 82 NY2d 135, 141-142 [1993]; Shisgal v Brown, 21 AD3d 845, 848 [1st Dept 2005]). That branch of the motion which was to dismiss for lack of personal jurisdiction was also properly denied (see generally Daimler AG v Bauman, 571 U.S. 117 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 8, 2019
CLERK